AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     i
                                                                                                                                            Page I of 1 l\ \.l"



                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                              V.                                    (For Offenses Committed On or After November 1, 1987)



                   Jose Armando Sanchez-Olivares                                    Case Number: 2:20-mj-8337

                                                                                    James Anthony Johnson
                                                                                    Defendant's Attorney


REGISTRATION NO. 93796298                                                                                            FILED
THE DEFENDANT:
                                                                                                                       FEB - 3 2020
 IZI pleaded guilty to count( s) 1 of Complaint
                                                   -:--------------~,----i;;;;;;;;;;;;;;;:;;;;;;;;;;;;;;;;:;;;;;;;;;;;;;;;;,z'iflri-
 •   was found guilty to count(s)
     after a plea of not guilty.                                                                             PUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                             Count Number{s)
8: 1325                                ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                   -------------------
 •    Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:


                            /
                                ~.         TIME SERVED                         • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, February 3, 2020
               l                 ~/.,,,,-·,._,_,
                                                                           Date of Imposition of Sentence
            ~\f'f                IC




                                                                           ~~~
            '\\(-{      ,i;ft\
     . d i, 1,,,1;\)\!-.k,Y
R ece1ve ·, · ·
             --------
             DUS M

                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                             2:20-mj-8337
